department of the treasury internal_revenue_service washington d c october number release date cc dom fs corp gl-804844-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel attn attorney from deborah butler assistant chief_counsel field service cc dom fs subject taxability of redemptions and sales this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b dollar_figurea b issue s whether there will be any_tax consequences to a as a result of its proposed sale of its stock to b whether there will be any_tax consequences to a as a result of its proposed redemption of its stock from shareholders other than b conclusion there will be no tax consequences to a as a result of its proposed sale of the stock to b there will be no tax consequences to a as a result of its proposed redemption of its stock from shareholders other than b facts a as debtor and b have submitted a plan_of_reorganization pursuant to chapter of title of the united_states_code under the plan_of_reorganization of a as submitted to the bankruptcy court the following events will occur b will acquire b shares of a stock in exchange for cash of approximately dollar_figurea under the plan_of_reorganization a will transfer such purchase_price to a_trust which will first pay creditors as determined by the bankruptcy court proceedings and then use the balance of the purchase_price to fund the redemption of the remaining a stock since a will redeem all of the stock held by its present shareholders at the conclusion of the transaction b will own all of the stock of a and all of the other a stock will have been redeemed law and analysis law sec_1032 provides that no gain_or_loss shall be recognized to a corporation on the receipt of money or other_property in exchange for stock including treasury_stock of such corporation sec_311 provides except as provided in subsection b no gain_or_loss shall be recognized to a corporation on the distribution_of_property not in complete_liquidation with respect to its stock sec_311 provides if a corporation distributes property other than obligation of such corporation to a shareholder in a distribution to which subpart a applies and the fair_market_value of such property exceeds its adjusted_basis in the hands of the distributing_corporation then gain shall be recognized to the distributing_corporation as if such property were sold to the distributee at its fair_market_value sec_317 provides that the term property means money securities and any other_property analysis stock sale issue the issue is here whether there will be any_tax consequences to a as a result of the proposed stock sale to b sec_1032 provides that no gain_or_loss shall be recognized to a corporation on the receipt of money or other_property in exchange for stock including treasury_stock of such corporation in the instant case a exchanged its own stock for dollar_figurea in cash therefore under sec_1032 a should recognize no gain_or_loss on the sale_or_exchange of its stock for cash stock_redemption issue the issue here is whether there will be any_tax consequences to a as a result of the proposed redemption of its stock from shareholders other than b in general no gain_or_loss shall be recognized to a corporation on the distribution_of_property with respect to its stock sec_311 however sec_311 provides if a corporation distributes property other than obligation of such corporation to a shareholder in a distribution to which subpart a applies and the fair_market_value of such property exceeds its adjusted_basis in the hands of the distributing_corporation then gain shall be recognized to the distributing_corporation as if such property were sold to the distributee at its fair_market_value in the instant case no gain_or_loss shall be recognized to a on the distribution of cash to its shareholders with respect to its stock in the instant case a redeemed its stock from its shareholders excluding b as a result of this redemption a shareholders received cash in exchange for their a stock cash always has a basis equal to its fair_market_value therefore it can never be appreciated_property under sec_311 therefore because the fair_market_value of the cash property distributed by a does not exceed its basis no gain_or_loss will be recognized by a on the distribution_of_property with respect to its stock there are no tax consequences to a as a result of the proposed sale of its stock to b and there are no tax consequences to a as a result of the proposed redemption of its stock from shareholders other than b case development hazards and other considerations if you have any further questions please call deborah butler assistant chief_counsel field service by steven hankin special counsel field service corporate
